Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2016

                                     No. 04-16-00181-CV

THREE THOUSAND FOUR HUNDRED FORTY-FIVE DOLLARS ($3,445.00) UNITED
                      STATES CURRENCY,
                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08281
                           Honorable Larry Noll, Judge Presiding


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice


              On September 21, 2016, the court issued its opinion and judgment striking
Appellant’s amended brief and dismissing this appeal for want of prosecution. On September
23, 2016, Appellant filed a letter and an amended brief that asked this court to accept his
amended brief and reconsider its earlier decision denying his request for court-appointed
counsel.
       A court may appoint counsel for a pro se civil litigant “under exceptional circumstances.”
See Gibson v. Tolbert, 102 S.W.3d 710, 712 (Tex. 2003) (citing Travelers Indem. Co. of Conn. v.
Mayfield, 923 S.W.2d 590, 594 (Tex. 1996)); see also TEX. GOV’T CODE ANN. § 24.016 (West
2004). Exceptional circumstances are “rare and unusual,” and Appellant’s motion presents no
such circumstances. See Gibson, 102 S.W.3d at 713 (denying court-appointed counsel to an
indigent inmate for his civil suit against prison personnel). Appellant’s second motion for
appointment of counsel on appeal is DENIED.
       We also construe Appellant’s letter as including a motion for rehearing. The panel has
considered Appellant’s motion for rehearing; the motion is DENIED. See TEX. R. APP. P. 49.3.



It is so ORDERED on October 7, 2016.
                                                        PER CURIAM



ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court